DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of Species 1-5, directed to FIGs. 2-6 or a secondary provisional election of Species 3, as shown in FIG. 4, with traverse, in the reply filed on February 23, 2022 is acknowledged.  
Note that, a proper election, even with traverse, requires an election of a Species, not a plurality of distinct Species, such as “elects Species 1-5 as shown in FIGs. 2-6”. Therefore, the election of distinct Species 1-5 is unacceptable.  
The secondary provisional election of Species 3, as shown in FIG. 4, however, is acceptable. 
The traversal is on the ground(s) that 
1) The requirement fails to show or allege the existence of Species that are independent and distinct.
2) The requirement is not support by showing or allegation of serious burden.
3) The requirement is not support by showing of different class/subclasses applicable to different Species.
4) The demarcation between species is arbitrary.     

This is not found persuasive because
1) As clearly indicated in the restriction, the drawings FIGs. 2-7 indicated the existence of different species, thus independent and distinct.
2) Each of these structures, doping types and locations of the “counter doping region” clearly require different search locations, hence serious burden. 
3) Since the restriction does not requires or imposed between product and method of making of product, a showing of different class/subclasses are not required.
4) Applicant does not, on record, indicated that the semiconductor devices show in the drawings FIGs. 2-7 are obvious variation of one another. Therefore, the Species are demarcated from one another.       
The requirement is still deemed proper and is therefore made FINAL.

Applicant identified claims 1-23 are readable on the elected Species 3. 
Amendment filed February 23, 2022 is acknowledged. Claim 23 has been amended. Claims 1-23 are pending. 
Claim 5 recites: the semiconductor die of claim 1 wherein the counter doping region is overlapping an entirety of the charge compensation region. 
However, the elected Species 3, the “counter doping region” only overlaps a portion of the charge compensation region. 
  
Claim 6 recites: the semiconductor die of claim 5 wherein the counter doping region extends into the active region. 
Claim 20-21 recite the same limitations as claims 5-6, respectively.  
Claims 5-6 and 20-21 direct to non elected Species. Therefore, claims 5-6 and 20-21 are effectively withdrawn from consideration.

Non-elected Species, Claims 5-6 and 20-21 have been withdrawn from consideration. 
Action on merits of elected Species 3, claims 1-4, 7-19 and 23 follows.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 02, 2020 and August 18, 2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
SEMICONDUCTOR DIE HAVING A CHARGE COMPENSATION REGION WITH A PORTION HAVING A DOPING CONCENTRATION LESS THAN OTHER PORTION    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 7-11 and 12-15 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 4 and 19, claim 4 recites: the semiconductor die of claim 1 wherein 
. the charge compensation region is provided to a first depth in the drift region; and 
. the counter doping region is provided to a second depth in the drift region that is greater than the first depth.  
However, claim 1 recites: “charge compensation region having … a first doping concentration” and “counter doping region … has a third doping concentration that is less than the first doping concentration”.
The above limitation means the “counter doping region” having the same doping type as that of the “charge compensation region”, but less in the doping concentration.
According to the specification, the “counter doping region” is formed by inject opposite doping type (first type) into the “charge compensation region” of second doping type, hence “counter dope”.
The drift region is doping of the first type. 
Therefore, the depth of “counter doping region” is at most, the same depth as the “charge compensation region” to make the doping concentration of the “counter doping region” less than the “charge compensation region” (first doping concentration).
Claim 4 contravenes claim 1 and the specification. Therefore, claim 4 is indefinite.    
Claim 19 recites the same feature. Therefore, claim 19 is indefinite. 

With respect to claims 7 and 12, Claim 7 recites: the semiconductor die of claim 1 wherein: 
the active region comprises one or more semiconductor devices; and 
the edge termination region is configured so that the one or more semiconductor devices are configured to provide a shift in leakage current less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress. 

However, this characteristic is structural and material dependent, since independent claim 1 had not recited any specific material for the semiconductor die. 
It is not known what material be capable of the claimed function. Therefore, claim 7 is indefinite. 
Claim 12 recites the same function. Therefore, claim 12 is indefinite. 
  
With respect to claims 8 and 13, claim 8 recites: the semiconductor die of claim 7, wherein the one or more semiconductor devices have a leakage current less than 1 µA/cm2 at the rated voltage of the semiconductor die.
Similar to claim 7 above, this characteristic is structural and material dependent, since independent claim 1 and/or 7 had not recited any specific material for the semiconductor die. 
Therefore, claim 8 is indefinite. 
Claim 13 recites the same function. Therefore, claim 13 is indefinite. 
  
With respect to claims 9 and 14, claim 9 recites: the semiconductor die of claim 8 wherein the semiconductor die has a rated voltage greater than 600 V. 
Similar to claim 7 above, the rated voltage is material dependent, since independent claim 1 and/or 7 had not recited any specific material for the semiconductor die. 
It is not known what material be capable of the claimed rated voltage of greater than 600V. 
Therefore, claim 9 is indefinite. 
Claim 14 recites the same function. Therefore, claim 14 is indefinite. 
 
With respect to claims 10 and 15, claim 10 recites: the semiconductor die of claim 7 wherein the one or more semiconductor devices have a leakage current greater than 1 pA/cm2 and a shift in leakage current greater than 1 aA/hr.cm2 at the rated voltage of the semiconductor die under constant bias.  
Similar to claim 7 above, this characteristic is structural and material dependent, since independent claim 1 and/or 7 had not recited any specific material for the semiconductor die. 
Therefore, claim 10 is indefinite.
Claim 15 recites the same function. Therefore, claim 15 is indefinite. 
 
With respect to claim 11, Claim 11 recites: the semiconductor die of claim 1, wherein 
a) the charge compensation region has a doping concentration between 1 x 1016 cm-3 and 5 x 1018 cm-3; and 
b) the counter doping region has a doping concentration between 1 x 1016 and 5 x 1018 cm-3.  
However, claim 1 recites: “charge compensation region having … a first doping concentration” and “counter doping region … has a third doping concentration that is less than the first doping concentration”.
The doping concentrations a) and b) of claim 11 are the same.
Thus, claim 11 contravenes claim 1.
Therefore, claim 11 is indefinite.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: the semiconductor die of claim 1, wherein 
a) the charge compensation region has a doping concentration between 1 x 1016 cm-3 and 5 x 1018 cm-3; and 
b) the counter doping region has a doping concentration between 1 x 1016 and 5 x 1018 cm-3.  
However, claim 1 recites: “charge compensation region having … a first doping concentration” and “counter doping region … has a third doping concentration that is less than the first doping concentration”.
The doping concentrations a) and b) of claim 11 are the same.
Therefore, claim 11 fails to further limit claim 1.  
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by SUZUKI et al. (JP. 2018-148000) or, in the alternative, under 35 U.S.C. 103 as obvious over SUZUKI ‘000 in view of HUANG et al. (US Patent No. 9,412,807) both of record.
With respect to claim 1, SUZUKI teaches semiconductor die as claimed including: 
a drift region (12) having a first doping type;
an active region (10A) in the drift region (12); and 
an edge termination region (10B) surrounding the active region (10A) in the drift region (12), the edge termination region (10B) comprising: 
- a charge compensation region (17a-c) in the drift region (12), the charge compensation region having a second doping type that is opposite the first doping type and a first doping concentration; 
- a plurality of guard rings (16) in the charge compensation region, the plurality of guard rings (16) having the second doping type and a second doping concentration that is greater than the first doping concentration; and 
- a counter doping region (17d) in the drift region (12) and overlapping at least a portion of the charge compensation region (17a-c), wherein the counter doping region (17d) is doped such that the doping concentration of the region where the counter doping region (17d) and the charge compensation region (17a-c) overlap has a third doping concentration (p--) that is less than the first doping concentration. (See FIG. 1).

Product by process limitation:
	The expression “a counter doping region, wherein the counter doping region is doped such that the doping concentration of the region where the counter doping region and the charge compensation region overlap has a third doping concentration that is less than the first doping concentration” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	Note that Applicant has burden of proof in such cases as the above case law makes clear.
Since the region 17d of SUZUKI has a doping concentration that less than the first doping concentration (of region (17a-c), the limitation “a counter doping region” is met.     

The term “counter doping region” is given to the region that has a concentration that is less than the other portion of the “charge compensation region”. 
As a structure, a region that has lower doping concentration than other portion(s) can be formed by many processes, hence, product-by-process. 
The compensation region (17) of SUZUKI comprises region (17d) that has a doping concentration that is less than other region (17a-c).
Thus, the limitation “a counter doping region in the drift region and overlapping at least a portion of the charge compensation region, wherein the counter doping region is doped such that the doping concentration of the region where the counter doping region and the charge compensation region overlap has a third doping concentration that is less than the first doping concentration” is met.    
Therefore, claim 1 is anticipated by SUZUKI.
Or, alternatively, for obviousness, SUZUKI teaches the semiconductor die as shown in above including region (17d) in the drift region (12) and overlapping at least a portion the charge compensation region (17a-c), wherein the region (17d) is doped such that the doping concentration (p--) of the region where the region (17d) and the charge compensation region (17a-c) overlap has a third doping concentration that is less than the first doping concentration. 
Thus, SUZUKI is shown to teach all the features of the claim with the exception of explicitly disclosing the region being “counter doping region”.

However, HUANG teaches a semiconductor die including:   
an edge termination region (E) surrounding an active region (A) in a drift region (61), the edge termination region (E) comprising: 
- a charge compensation region (62-63) in the drift region (61), the charge compensation region having a second doping type that is opposite a first doping type and a first doping concentration; and  
- a counter doping region (CD1-4) in the drift region (61) and overlapping at least a portion of the charge compensation region (62-63), wherein the counter doping region (CD) is doped such that the doping concentration of the region where the counter doping region (CD) and the charge compensation region (62-63) overlap has a third doping concentration that is less than the first doping concentration. (See FIG. 6B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the region that has the third doping concentration less than the first doping concentration of SUZUKI utilizing counter doping process as taught by HUANG to locally lower the doping concentration of the charge compensation region. 

With respect to claim 2, the counter doping region of SUZUKI, or in view of HUANG, overlaps a portion of the charge compensation region nearest an outer edge of the semiconductor die.  
With respect to claim 3, the counter doping region of SUZUKI, or in view of HUANG, is within the charge compensation region.  
With respect to claim 4, As best understood by Examiner, the charge compensation region of SUZUKI, or in view of HUANG, is provided to a first depth in the drift region (12); and the counter doping region (17d) is provided to a second depth in the drift region (12).  

With respect to claim 7, As best understood by Examiner, the active region (10A) of SUZUKI comprises one or more semiconductor devices; and the edge termination region (10B) is configured so that the one or more semiconductor devices are configured to provide a shift in leakage current less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress. 
Since the edge termination region of SUZUKI comprising the charge compensation region that includes the region that having doping concentration less than other portion of the charge compensation, and the “shift in leakage current less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress” is an inherent function of the “edge termination” described above, the limitation is met.
  
With respect to claim 8, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current less than 1 µA/cm2 at the rated voltage of the semiconductor die. Same structure same function. 
With respect to claim 9, As best understood by Examiner, the semiconductor die of SUZUKI has a rated voltage greater than 600 V. (Material dependent). 
With respect to claim 10, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current greater than 1 pA/cm2 and a shift in leakage current greater than 1 aA/hr.cm2 at the rated voltage of the semiconductor die under constant bias.  
With respect to claim 22, the counter doping region SUZUKI, or in view of HUANG, has the first doping type.  

With respect to claim 12, SUZUKI teaches a semiconductor die as claimed including: 
an active region (10A) comprising one or more semiconductor devices; and 
an edge termination region (10B) surrounding the active region (10A) and configured so that the one or more semiconductor devices are configured to provide a shift in leakage current 3Attorney Docket No. 1194-451Serial No. 16/806,489 less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress.  (See FIG. 1).
Since the edge termination region of SUZUKI comprising the charge compensation region that includes the region that having doping concentration less than other portion of the charge compensation, and the “shift in leakage current less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress” is an inherent function of the “edge termination region” described above, the limitation is met.
With respect to claim 13, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current less than 1 µA/cm2 at the rated voltage of the semiconductor die. Same structure same function. 
With respect to claim 14, As best understood by Examiner, the semiconductor die of SUZUKI has a rated voltage greater than 600 V. (Material dependent). 
With respect to claim 15, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current greater than 1 pA/cm2 and a shift in leakage current greater than 1 aA/hr.cm2 at the rated voltage of the semiconductor die under constant bias.  

With respect to claim 16, SUZUKI teaches a method for manufacturing a semiconductor die as claimed including: 
providing a drift region (12) having a first doping type; 
providing an active region (10A) in the drift region (12); and 
providing an edge termination region (10B) surrounding the active region (10A) in the drift region (12), wherein providing the edge termination region (10B) comprises: 
providing a charge compensation region (17a-c) in the drift region (12), the charge compensation region having a second doping type that is opposite the first doping type and a first doping concentration; 
providing a plurality of guard rings (16) in the charge compensation region (17a-c), the plurality of guard rings (16) having the second doping type and a second doping concentration that is greater than the first doping concentration; and 
providing a counter doping region (17d) in the drift region and overlapping at least a portion of the charge compensation region (17a-c), wherein the counter doping region is doped such that the doping concentration of the region where the counter doping region (17d) and the charge compensation region (17a-c) overlap has a third doping concentration that is less than the first doping concentration.  

Product by process limitation:
	The expression “wherein the counter doping region is doped such that the doping concentration of the region where the counter doping region and the charge compensation region overlap has a third doping concentration that is less than the first doping concentration” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	Note that Applicant has burden of proof in such cases as the above case law makes clear.
Since the region 17d of SUZUKI has a doping concentration that less than the first doping concentration (of region (17a-c), the limitation “providing a counter doping region …” is met.     
The term “counter doping region” is given to the region that has a concentration that is less than the other portion of the “charge compensation region”. 
A region that has lower doping concentration than other portion(s) can be formed by many processes, hence, product-by-process. 
The compensation region (17) of SUZUKI comprises region (17d) that has a doping concentration that is less than other region (17a-c).
Thus, the limitation “a counter doping region in the drift region and overlapping at least a portion of the charge compensation region, wherein the counter doping region is doped such that the doping concentration of the region where the counter doping region and the charge compensation region overlap has a third doping concentration that is less than the first doping concentration” is met.    
Therefore, claim 1 is anticipated by SUZUKI.

Or, alternatively, for obviousness, SUZUKI teaches the semiconductor die as shown in above including region (17d) in the drift region (12) and overlapping at least a portion the charge compensation region (17a-c), wherein the region (17d) is doped such that the doping concentration (p--) of the region where the region (17d) and the charge compensation region (17a-c) overlap has a third doping concentration that is less than the first doping concentration. 
Thus, SUZUKI is shown to teach all the features of the claim with the exception of explicitly disclosing the region being “counter doping region”.
However, HUANG teaches a semiconductor die including:   
providing an edge termination region (E) surrounding an active region (A) in a drift region (61), the edge termination region (E) comprising: 
. providing a charge compensation region (62-63) in the drift region (61), the charge compensation region having a second doping type that is opposite a first doping type and a first doping concentration; and  
. providing a counter doping region (CD1-4) in the drift region (61) and overlapping at least a portion of the charge compensation region (62-63), wherein the counter doping region (CD) is doped such that the doping concentration of the region where the counter doping region (CD) and the charge compensation region (62-63) overlap has a third doping concentration that is less than the first doping concentration. (See FIG. 6B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to provide the counter doping region of SUZUKI that has the third doping concentration less than the first doping concentration utilizing counter doping as taught by HUANG to locally lower the doping concentration of the charge compensation region. 

With respect to claim 17, the counter doping region of SUZUKI, or in view of HUANG, overlaps a portion of the charge compensation region (17) nearest an outer edge of the semiconductor die.
With respect to claim 18, the counter doping region SUZUKI, or in view of HUANG, is within the charge compensation region.  
With respect to claim 19, As best understood by Examiner, the charge compensation region SUZUKI, or in view of HUANG, is provided to a first depth in the drift region (12); and the counter doping region (17d) is provided to a second depth in the drift region.   
With respect to claim 23, the counter doping region SUZUKI, or in view of HUANG, has the first doping type.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI and HUANG as applied to claim 1 above, and further in view of KONISHITA et al. Guard Ring Assisted RESURF: A New Termination Structure Providing  Stable and High Breakdown Voltage for SiC Power Devices, IEEE 2002, pp. 253-256, of record.
As best understood by Examiner, SUZUKI and HUANG are shown to teach all the features of the claim with the exception of explicitly disclosing doping concentration of the charge compensation region and the counter doping region.
However, KONISHITA teaches a semiconductor die including: a charge compensation region (RESURF) has a doping concentration of 5E16 to 7E17 cm-3, and the counter doping region (edge end); and has a doping concentration of 5E16 to 7E17 cm-3 , hence within the claim limit of 1 x 1016 cm-3 and 5 x 1018 cm-3. (See FIG. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the charge compensation region and the counter doping region of SUZUKI and HUANG having the doping concentration as taught by KONISHITA to achieve high breakdown voltage. 
   
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829